Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendment and argument dated 9/23/21 is acknowledged.
Claims 3-6 and 13-15 are canceled.
New claims 16-34 have been added. 
Claims 1-2, 7-12 and 16-34 are pending.

In response to the amendment, the following rejection has been withdrawn:
Claim Rejections - 35 USC § 112


Claims 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2, 5, 6, 8, 10, 11 and 13 recite the broad recitations and also recite narrow limitations with the term “preferably”. 

s 1-4, 6 and 13 are rejected under 35 U.S.C. 102a1 as being anticipated by US 8012505 to Houghton et al.
Claims 1-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  US 8012505 to Houghton et al.
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 8012505 to Houghton et al as applied to claims 1-9 and 15 above, and further in view of US 2015/0306038 to Tran et al.

In response to the amendment, the following new rejections have been applied to the present claims 1-2, 7-12 and 16-34	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7-12, 16-17, 19-28 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 8968872 to Yan et al in view of US 2015/0306038 to Tran et al.
Yan teaches encapsulated agglomeration of microcapsules and method for the preparation thereof. The microcapsules comprising an agglomeration of primary microcapsules, each individual primary microcapsule having a primary shell and the agglomeration being encapsulated by an outer shell (abstract). The process includes a) providing an aqueous mixture of a loading substance, a first polymer component of shell material and a second polymer component of shell material; b) adjusting pH, temperature, concentration, mixed speed or a combination thereof to form shell material 
For the loading substance, Yan teaches a hydrophobic liquid such as fish oils, purified oily substances such as omega-3fatty acids (EPA, DHA), drugs, nutritional supplements, antioxidants and vitamin E (col. 2, l 50-col. 3, l 12). The shell material that forms a microcapsule around the loading substance are selected from gelatin, polyphosphates, polysaccharides, alginates, pectin, gum arabic, carrageenan etc [col. 3, l 13-40]. Example 1 of Yan teaches preparation of fish oil microcapsules by employing gelatin, water, sodium ascorbate, sodium polyphosphate and fish oil (comprising 30% EPA and 20% DHA). Thus, Yan teaches the microparticulates of the instant claims (claim 20, 23), including the primary and/or outer shell material such as gelatin, polyphosphate or mixtures (instant claim 7). For claim 9-12 and 25-28, Yan teaches fish oil and hence meet the claim limitations.

Yan states that in one sense, the encapsulated agglomeration of microcapsules may be viewed as an agglomeration of walled bubbles suspended in a matrix of shell material (lines bridging col. 4-5). However, Yan does not exemplify or clearly describe a matrix embedded with microcapsules. Even though the process of preparation described by Yan teaches coating of the outer shell polymer over the gelatin coated oil droplets (example 1), the outer shell polyphosphate reads on the matrix. 
In this regard, Tran et al teach microparticle composition comprising a hydrophobic active and a probiotic distributed within a cross-linked matrix [0006]. Tran teaches a method of preparing the composition including the steps of blending an emulsion comprising a hydrophobic active with a probiotic containing emulsion; and blending the probiotic-containing emulsion with a cross-linkable reagent (abstract; 0007).  Tran teaches that a combination of probiotic and an additional active agent provides enhanced beneficial activity [0004] and compensate for the losses that occur 
Tran teaches that the microparticles comprising a hydrophobic active and probiotic are distributed throughout the matrix with a substantially uniform distribution or non-uniform distribution [0091, 0098, 0104]. For the claimed hydrophobic active and active agents of claims 10 and 11, Tran teaches hydrophobic actives [0052] and include fish oil, omega-3 fatty acid [0053-0054], and in particular docosahexanoic acid [0057]. In some embodiments, Tran teaches that the active agent may include flavors to mask the flavor of probiotic or hydrophobic active, such as fortify with juice flavor [0102-0103]. Tran suggest microparticles encapsulating hydrophobic active and a probiotic are further embedded in the crosslinkable matrix (such as alginate), and further teaches that the method of preparing may be spray drying or freeze-dried, with or without carriers such as maltodextrin (0114). Examples 1-3 teach preparing whey protein isolate matrix, fish oil emulsion, cross-linkable agent, microparticle precursor, and the preparation of the final microparticle. For the claimed hydrophobic active and active agents of claims 10 and 11, Tran teaches hydrophobic actives [0052] and include fish oil, omega-3 fatty acid [0053-0054], and in particular docosahexanoic acid [0057]. In some embodiments, Tran teaches that the active agent may include flavors to mask the flavor of probiotic or hydrophobic active, such as fortify with juice flavor [0102-0103].

Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the outer polymer (taught by Yan) as a matrix to encapsulate active agents such as fish oil and further distribute the microcapsules in the matrix, as claimed. One skilled in the art would have been motivated to do so because Tran teaches that the matrix materials such as alginate effectively protects the active from oxidation and also control the fishy flavor of the said oil. A skilled artisan would have further been motivated to further include fruit flavored juices such as orange or other fruit juices in order to prevent the unwanted flavor of the fish oil, as suggested by Tran [0102].  Hence, one of an ordinary skill in the art would have expected to increase patient compliance upon administration of the composition of Yan (modified by Tran) comprising actives such as fish oil because a skilled artisan would have expected that the active agent comprising microcapsules embedded in the matrix would effectively prevent the off-flavor of encapsulated fish oil (taught by both Yan and Tran) and thus provide patient compliance in consuming the composition.   
While Yan does not teach the claimed ratio of edible matrix to the microcapsules is from 5:1 to 50:1 (instant claim 16 and 22), Tran describes the same agglomerated microcapsules in an outer polymeric matrix and further the same polymers and active 
Claim 17 and 21, Figure 1 of Yan shows plurality of microcapsules in the external shell matrix. Hence, even though Yan does not teach the claimed number of microparticles, it would have obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose to prepare an agglomeration comprising a desired number of microcapsules based on the amount of the active agent to be encapsulated and depending on the desired release rate of the active from the microcapsules.  

Claims 18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 8968872 to Yan et al in view of US 2015/0306038 to Tran et al., as applied to claims 1-2, 7-12, 16-17, 19-28 and 32-34 above, and further in view of US 2004/0037890 to Burger et al (Burger).
Yan and Tran, discussed above, fails to teach the instant claims 18 and 29. Instant claims require a matrix comprising a fruit puree and/or sugar. 

	Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the compositions comprising microcapsules of Yan (modified by the teachings of Tran) and further include 5 to 30% mono, di and trisaccharides selected from the group consisting of glucose, fructose, maltose, sucrose, raffinose, xylitol and materials having high content of sugars like fruit juice solids, as suggested by Burger. One skilled in the art would have been motivated to do so because Burger teaches that inclusion of saccharides such as glucose, fructose, maltose, sucrose, raffinose, xylitol and materials having high content of sugars like fruit juice solids provide moisture and oxygen stability to the composition [0011-.

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0306038 to Tran et al., as applied to claims 1-2, 7-12, 16-17, 19-28 and 32-34  above., and further in view of US 20090274791 to Mattson et al (Mattson).
Instant claim 30 is directed to multidose product comprising at least ten of the multiparticulate solid dosage forms according to claim 20. Claim 31 is directed to a reclosable and resealable multidose product.
The teachings of Mattson have been relied upon for the same. 
Mattson teaches food articles comprising delivery devices of including active agents such as polyunsaturated fatty acids, eg: omega-3-fatty acids, for providing the health benefits of PUFAs [0003-0007]. The composition is in the form of microcapsules [0008, 0034]. The composition is in the form of food articles that include one or more delivery devices, for eating or drinking, the composition [0026 and 0028]. [0042] describe encapsulating active agents such as DHA or EPA [0042, 0074] and the outer shell includes gelatin. The composition can be in the form of tablets, gel-caps, capsules etc [0049]. For the microcapsules, Mattson teaches droplets of liquids with a coating of a shell material selected from starch, gelatin etc [0061], and further suggests multi-core microcapsules [0062]. [0064-0066, 0091-0092, 0095-0104] describes microcapsules comprise an agglomeration of primary microcapsules, which has a primary shell, and further the microcapsules have a secondary shell. Mattson teaches that the microcapsules are resistant to rupture during preparation, packaging and storage 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the composition of Yan (modified by Tran) comprising oil encapsulated microcapsules embedded in a matrix material, and further package the composition of Yan in the form of multidose compositions in plastic pouches. One skilled in the art would have been motivated to prepare multidose composition and in single or resealable or reusable packaging because Mattson teaches encapsulating a variety of active agents including the claimed PUFAs, in different types of formulations that can be packaged in a variety of ways for repeated use (0114]. Hence, one skilled in the art would have prepared the appropriate reusable and resealabe multidose packaging system as desired with the compositions of Yan modified by Tran. 


Response to Arguments
Applicants’ arguments dated 9/23/21 have been considered. However, in light of the amendment, the present rejection does not rely on the previous cited primary reference, US 8012505. Accordingly, the arguments are moot. Instead, the present rejection relies on a different combination of references, and in particular the new reference US 8968872 to Yan et al., addresses the argued limitation, coacervation step. Hence, the argument that Tran reference does not teach or suggest coacervates is not persuasive.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611